     Case 1:19-cv-00462-DAD-EPG Document 89 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                Case No. 1:19-cv-00462-DAD-EPG (PC)
12                       Plaintiff,                     ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANTS’
13           v.                                         MOTION TO MODIFY SCHEDULING
                                                        ORDER
14    K. KYLE, et al.,
                                                        (ECF No. 87)
15                       Defendants.
16

17          Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this action. Currently before the Court is Defendants C. Castillo, J. Depovic, J.

19   Gamez, B. Grossman, K. Kyle, D. Overly, K. Thompson, M. Moreno, and M. Wright’s

20   (“Defendants”) motion to modify the scheduling order to extend the expert discovery deadlines.
     (ECF No. 87.)
21
            This is Defendants’ third request to modify the Scheduling Order in this case. In the
22
     motion, Defendants explain that Plaintiff and Defendants have sought and received extensions of
23
     the non-expert discovery and dispositive motion deadlines in light of the challenges posed by the
24
     COVID-19 pandemic. (ECF No. 87 at 3.) Due to these extensions, the expert disclosure deadlines
25
     are now before the dispositive motion deadline. (Id.) Defendants request that the Court vacate the
26
     expert discovery deadlines in this case and order that expert discovery proceed under the
27
     timelines established in Federal Rule of Civil Procedure 26(a)(2)(D). (Id. at 4.)
28
                                                       1
     Case 1:19-cv-00462-DAD-EPG Document 89 Filed 03/02/21 Page 2 of 2


 1           The Court finds good cause to grant Defendants’ motion in part and deny it in part. The

 2   Court will vacate the expert discovery deadlines in this case. However, instead of ordering that

 3   expert discovery proceed under the timelines established in Federal Rule of Civil Procedure

 4   26(a)(2)(D), the Court will reset the expert discovery deadlines, if necessary, after the ruling on

 5   any dispositive motions.
            Accordingly, IT IS HEREBY ORDERED that:
 6
            1. Defendants’ Motion to Modify Scheduling Order (ECF No. 87) is GRANTED IN
 7
                 PART and DENIED IN PART;
 8
            2. The Scheduling Order (ECF No. 37), as previously modified (ECF Nos. 43, 48, 73,
 9
                 75) is further modified and the deadlines for expert disclosure and rebuttal expert
10
                 disclosure are VACATED to be reset, if necessary, after the Court rules on any
11
                 dispositive motions;
12
            3. The non-expert discovery deadline remains set for March 25, 2021, the dispositive
13
                 motion deadline remains set for May 9, 2021, a Telephonic Trial Confirmation
14
                 Hearing remains set for March 7, 2022, at 1:30 PM in Courtroom 5 (DAD) and trial
15               remains set for May 10, 2022 at 8:30 AM; and
16          4. All other terms and conditions of the Scheduling Order (ECF No. 37) remain in full
17               force and effect. No further modifications of the Scheduling Order will be granted
18               absent good cause.
19
     IT IS SO ORDERED.
20
21      Dated:     March 1, 2021                                /s/
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
